* Corpus Juris-Cyc References: Age, 2CJ, p. 402, n. 17 New; Maturity, 39CJ, p. 1391, n. 43 New; Wills, 40Cyc, p. 1407, n. 96 New.
This appeal involves the construction of the last will and testament of Albert W. Noble, deceased, and particularly the meaning of the phrase "age of maturity" as used in the provision of item 3 of the will, that "the said corporation shall hold all my property in trust until my youngest living child shall have reached the `age of maturity,'" etc.
Omitting the formal parts thereof, the will reads as follows:
"1. I give, devise and bequeath unto Commercial Bank and Trust Company, a corporation, at Laurel, Mississippi, in trust for the uses and purposes hereinafter stated, all of my property, real, personal and mixed.
"2. I hereby appoint the said corporation as the executor of this my last will and testament, and also designate it as the guardian of my three minor children.
"3. The said corporation shall hold all my property in trust until my youngest living child shall have reached the age of maturity, and to the use and benefit of the following four named persons, share and share alike, to-wit: My wife, Marie Powell Noble, and my three minor children, Albert, Leila and William Noble. The income from such property shall be used in the support and education of said four beneficiaries; and said corporation, under the orders of the proper court, may dispose of any of such real or personal property, and re-invest the proceeds thereof, provided no sale of the real estate be made within two years from the date of this will, unless *Page 555 
the income from my property becomes insufficient at any time for the support and education of such beneficiaries, in which event my real property may be sold and the principal realized therefrom, in so far as necessary, may be used for the purpose. In the event of the death of one or more of said beneficiaries, his or their beneficial interest shall become the property of the survivors, share and share alike.
"4. My insurance policy in the Woodmen of the World, shall be distributed to the said corporation, as guardian of the beneficiaries in such policy named, and is not to be considered as a part of the property referred to herein."
The appellant contends that the phrase "age of maturity" as used in the will is synonymous with the term "legal majority," while the appellees contend that it imports simply maturity of mind and character, the combined result of age, experience, and education.
In the interpretation of the language of every will the prime object is to ascertain the real intention of the testator. The words of the will should be given their usual and ordinary meaning, unless the clear intention to use them in another sense can be gathered from the language of the will itself. The word "maturity," or the phrase "age of maturity," as used in a will, is not one of invariable meaning, but its meaning must be determined from the context or the connection in which it is used. "Age of maturity," in its ordinary and usual acceptation, imports maturity of mind, character, and judgment, the combined result of age, experience, and education, and is not synonymous with "legal majority;" and when used in a will, thes words should be given their usual and ordinary meaning unless there is something in the will to indicate that the testator intended to use them in a different sense.
In the case of Convict's Executors v. King, 13 N.J. Eq. 375, it was held that the word "maturity" as used in a clause of a will was not synonymous with "legal *Page 556 
majority," but merely imported maturity of mind and character, the combined result of age and education; while, in the case ofCarpenter v. Boulden, 48 Md. 122, where the will provided that a legacy should be paid to the legatee when she reached lawful age, with a limitation over in the event the legatee died "before maturity without issue," the word "maturity" was construed to mean the same thing as the testator had expressed by the word "lawful age."
In the case of Cruikshank v. Cruikshank, 39 Misc. Rep. 401, 80 N.Y.S. 8, it was held that the word "maturity," as used in the will there being construed, meant maturity in law or legal majority; but in that case the word was used in connection with the word "minority" in such a way as to clearly indicate that the testator intended to use it as synonymous with "legal majority," as shown by the following language of the court:
"Thus we have the word `minority' used in limitation of the term during which the income shall be applied to the `support, education, and maintenance of such issue,' and then, when majority is reached — when minority is passed — such application of the net income shall cease. If the issue shall die before `maturity' — an inapt expression, indeed, but this is the holographic will of a layman — the principal is to go to testator's remaining children; otherwise to `such issue.' The payment over of the principal is deferred until the time limited for the `support, education, and maintenance of' the issue shall have lapsed, and hence the word `maturity,' as used here, must be held to mean maturity in law, or when such issue shall have reached majority."
In the case at bar, we find nothing in the will to indicate an intent on the part of the testator to use these words in the sense of legal majority. There is about ten years' difference between the ages of the testator's youngest child and the next oldest; the estate is small, and the income therefrom negligible; and since there is nothing in the will to indicate an intent to use the words *Page 557 
in other than their ordinary and usual sense, we think the court below was correct in construing the phrase to mean maturity in mind, character, and judgment. In the final decree, the court below found as a fact that the testator's youngest child was seventeen years of age, and by reason of age, experience, and education had reached the age of maturity within the meaning of the phrase as used by the testator. It was further ordered that the property involved should be sold by the trustee, and the shares of the three adult distributees paid to them, and that the interest of the minor should be retained by the appellant in its capacity as guardian of said minor. We think this decree was in all respects correct, and it will therefore be affirmed.
Affirmed.